Final decree dismissing bill affirmed. This is a suit in equity by eleven residents of the city of Everett to cancel a license granted by the board of aldermen on August 22, 1955, to Esso Standard Oil Company to use a proposed, twenty-four truck garage which was to be erected, and to keep therein petroleum products, on the ground that three of the four members of the board of seven voting in favor of the license were employees of the applicant for the license and that the granting thereof was in violation of Article II, Section 3, of the board’s rules providing in part that “No member shall, be permitted to vote on any question . . . where his private interest is immediately concerned, distinct from that of the public.” There is no general jurisdiction in equity to entertain this suit, see Fuller v. Trustees of Deerfield Academy, 252 Mass. 258, Kelley v. Board of Health of Peabody, 248 Mass. 165, Amory v. Assessors of Boston, 310 Mass. 199, 200; and it cannot be maintained as a taxpayers’ petition under G. L. (Ter. Ed.) c. 40, § 53. East Side Construction Co. Inc. v. Adams, 329 Mass. 347, 351-352. Lynch v. Cambridge, 330 Mass. 308, 311. It. was properly dismissed.